Title: From George Washington to Major General Horatio Gates, 29 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            Head Quarters Fredericksburg October 29th 1778
          
          Colo. Harrison transmitted you by my direction yesterday, together with some dispatches to yourself from Congress, the copy of a Resolve inclosed to me, directing you to repair to Boston and take the command in the Eastern district.
          On the departure of the fleet which sailed from the Hook the 19th and 20th, I recommended to General Heath to call out a body of Militia from the vicinity of Boston, sufficient to complete the number already in service to about five thousand —This was on the supposition, that that fleet contained the embarkation of which we had been informed. When this supposition was contradicted by subsequent intelligence; expecting still, that every moment would bring us advice of the actual sailing of the detachment—I omitted recalling the order respecting the Militia. But as several days have since elapsed, and this event has not taken place, and as every day’s delay weakens the proba[bi]lity of any attempt against Boston and the French fleet—Will it not be adviseable to dismiss those drawn out in consequence of that order? The exhausted state of our Magazines every where makes the greatest œconomy necessary in the consumption of provisions.
          I have not this day or two received any thing particular from New York. I am Sir Your most Obet Servt
          
            Go: Washington
          
          
          p.s. There is one matter which will claim your immediate attention—It respects the removal of the Convention Troops—As I do not know whether you may have received any instructions directly from Congress on the subject I inclose you a copy of their Resolve—It has been already transmitted to Genl Heath—General Portail has been sent some time since to examine the state of the fortifications at Boston and to form a plan for its more complete defence. His report has been made to Genl Heath who will of course communicate it to you, and you will have it carried into execution, so far as you shall judge it adapted to the purpose and accommodated to our circumstances.
          
          
            Go: Washington
          
        